PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/445,924
Filing Date: 02/28/2017
Appellant(s): Shukla et al.



__________________
Michael G. Dreznes
 Reg. No. 59,965
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/07/2021 appealing from the Office action mailed 11/03/2020.


Response to Argument
1. Whether claims 1-2, 5-12, 14-17, and 31-32 are unpatentable over the proposed combination of Golshan and Kanter.
Rejection of Independent Claim 1 under 35 U.S.C. § 103
The Appellant argues –
(1)	“Golshan' s disclosure of "identify certain triggers that relate to user interests," and generating "generates ... probability scores for the likelihood that one or more users may be interested in the content," do not disclose or suggest "generate a respective confidence score for each respective interest ... indicating a likelihood that the respective interest is relevant to the user," as recited in independent claim 1.”
(1)	Examiner respectfully disagrees.
A) Golshan teaches probability scores which can be generated based on the user inserts see for example, Golshan paragraph [0024], wherein content selection engine configured to determine a probability score of each of the one or more content elements, the probability score defining a predicted interest of the user for each of the one or more content elements, each probability score being based on the user interest and the respective credibility score of each of the one or more content elements. See also paragraphs [0071, 0222, 0233], wherein the NLP/decision engine 518 generates credibility scores associated with the content as well as probability scores for the likelihood that one or more users may be interested in the content 516 (e.g., the probability that the content 516 will satisfy a likely interest of the user(s)).

(2) 	Applicant argues that The Office Action further asserts that Golshan' s disclosure of "filters/sorts all content elements 105 according to the [content] scores" discloses "filter the plurality of web documents based at least in part on the respective confidence scores of the corresponding plurality of interests," as recited in independent claim 1. However, filtering based on content scores does not disclose or suggest filtering based on the scores of interests. Furthermore, Golshan does not disclose or suggest any manner of correlating content back to any particular interest to perform any filtering based on a score of the interest..
(2)	Examiner respectfully disagrees.
Golshan, discloses in paragraph [0012], a discovery system discovers interests of a user as well as one or more ways the user wishes to receive and interact with information associated with their interests. Based on this information, the discovery system generates an information request and orders (prioritizes) retrieved information based, at least in part, on the user's interests and the way the user wishes to interact with the information. The discovery system may then provide all or some of the ordered information to the user in the form of a "Discovery". Furthermore, for example in paragraph [0019], Golshan, teaching that The discovery system may order retrieved information based on the credibility of each content element of the retrieved information.
(3)	Applicant argues that there is no disclosure or suggestion in Golshan that any ranking is performed using any of the profiles, or "after filtering the plurality of web documents, rank the plurality of web documents based at least in part on a document score determined for each of the plurality of web documents and a user signal corresponding to activity of the user," as recited in independent claim 1.
(3)	Examiner respectfully disagrees.
Golshan, as motioned above, in paragraph [0019], teaches that The discovery system may order retrieved information based on the credibility of each content element of the retrieved information. After that, in paragraph [0020], Golshan teaches that the discovery system can order the discoveries (e.g., content elements) from retrieved information based on the assessment(s).  wherein the assessment(s) is corresponding to the activity of the user as claimed. For example,  the assessment(s) can be “discoveries may be ordered based on how well each item's depth, sentimentality, and/or intent matches with the depth, sentimentality and/or intent of related personal information of the user. In some embodiments, the discovery system may generate scores for "user depth," "user sentimentality," and "user intent" for each topic. The user depth, user sentimentality, and user intent for each topic may be based on an average of personal information (e.g., produced or consumed) related to that topic over a period of time. For example, the depth of articles the user consumed related to cooking over gas may be averaged or otherwise combined to generate a "user depth" for cooking over gas.” 
Examiner would like to note that the claim, in the step of “after filtering the plurality of web documents, rank the plurality of web documents based at least in part on a document score determined for each of the plurality of web documents and a user signal corresponding to activity of the user”, does not require the “after” action to happen in the same query. Alternatively, when profile is saved and utilized again it would also read on the claim.
Regarding Claims 16 and 20, the applicant argued the same arguments as claim 1. Therefore, the examiner responses above can be applied. Please see above arguments.  
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
An appeal conference was held on 7/8/2022 and it was agreed to proceed to the board of appeals.
Conferees:
/MAHER N ALGIBHAH/Examiner, Art Unit 2165   

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165                                                                                                                                                                                                        
/ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                        
                                                                                                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.